United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 08-2562
                               ___________

Michael Pickens,                      *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
T. Cody, Ms., CO-II, East Arkansas    * Eastern District of Arkansas.
Regional Unit, ADC; Green, Ms., CO, *
East Arkansas Regional Unit, ADC;     * [UNPUBLISHED]
Moses Jackson, Captain, East Arkansas *
Regional Unit, ADC; Greg Harmon,      *
Warden, East Arkansas Regional Unit, *
ADC; James Gipson, Disciplinary       *
Hearing Administrator, Arkansas       *
Department of Correction; Larry       *
Norris, Director, Arkansas            *
Department of Correction,             *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: August 21, 2009
                             Filed: August 28, 2009
                              ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
       Michael Pickens appeals the district court’s1 preservice dismissal with prejudice
of his 42 U.S.C. § 1983 action. Upon de novo review, see Cooper v. Schriro, 189
F.3d 781, 783 (8th Cir. 1999) (per curiam), we conclude that the dismissal was proper
for the reasons provided below. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable J.
Thomas Ray, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-